Citation Nr: 9929778	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  98-12 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
history of muscular lumbar strain with myofascial pain 
syndrome.

2.  Entitlement to an increased (compensable) evaluation for 
right ear hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from April 1983 to April 
1987.

The issues currently before the Board of Veterans' Appeals 
(Board) arise from a March 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama.  The veteran provided 
testimony at a hearing before a local hearing officer at the 
RO in December 1998.  The issue of entitlement to an 
increased (compensable) evaluation for history of muscular 
lumbar strain with myofascial pain syndrome, will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim regarding an increased evaluation for 
right ear hearing loss has been developed.

2.  The hearing loss is productive of no more than level IV 
hearing loss in the right ear with normal hearing acuity in 
the left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
right ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Part 4, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for his service-connected right ear hearing 
loss is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented a claim that 
is plausible.  He has not alleged that any records of 
probative value that may be associated with his claims folder 
and which have not already been sought are available.  The 
Board notes that generally claims for increased evaluations 
are considered to be well grounded.  Specifically, a claim 
that a disorder has become more severe is well grounded where 
the disorder was previously service-connected and rated, and 
the claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
It is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist him, mandated 
by 38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

In July 1990 the RO granted service connection for right ear 
hearing loss rated as noncompensable. The noncompensable 
evaluation assigned by the RO in July 1990 has remained in 
effect since that rating action.

Evaluations of unilateral defective hearing from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity within the conversational voice range are 
measured by the results of controlled speech reception test 
or pure tone audiometry reported as the result of authorized 
audiology clinic examinations.  In situations where service 
connection has been granted only for defective hearing 
involving one ear, and the appellant does not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  38 U.S.C.A. § 1150(a) (West 1991); 38 C.F.R. §§ 4.85, 
4.87, Codes 6100 to 6101 (1998).  

In addition, hearing loss claims are evaluated by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluation.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Pursuant to 38 C.F.R. § 4.85(a) (1998), "[e]xaminations are 
conducted using the controlled speech discrimination tests 
together with the results of the pure tone audiometry test."  
A numeric designation of impaired efficiency is assigned 
based upon the results of the above-mentioned tests.  38 
C.F.R. § 4.85, 4.87 (1998).

A hearing was conducted at the RO in December 1998.  At that 
time, the veteran provided testimony concerning his hearing 
loss.  He requested a VA examination.

A VA audiological examination was conducted in February 1999.  
At that time, the veteran reported decreased hearing in the 
right ear since an inservice head injury.  The hearing loss 
was becoming progressively worse.  The report of the 
audiometric examination shows that pure thresholds for 1,000, 
2,000, 3,000 and 4,000 hertz in the service connected right 
ear were 50, 60, 65, and 70 decibels, respectively with a 
pure tone threshold average of 61 decibels.  The speech 
recognition score in the right ear was 76% correct.  The 
examiner indicated that the left ear had normal hearing 
acuity.  The diagnosis was severe high frequency mixed right 
ear hearing loss through 4000 Hz. 

To summarize, the veteran's statements describing his 
symptoms are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence.  

Under the applicable schedular criteria, the VA audiometric 
results show that the veteran exhibited level IV hearing 
acuity in the right ear.  A noncompensable rating is assigned 
for unilateral defective hearing where the service-connected 
ear has level IV hearing and the nonservice- connected ear is 
not totally deaf. See 38 U.S.C.A. § 1160(a); 38 C.F.R. Part 
4, §§ 4.85, 4.87, Diagnostic Code 6100 (1997). As such, a 
noncompensable disability evaluation is warranted for the 
veteran's service-connected right ear hearing loss.

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for an increased (compensable) 
evaluation for his service-connected right ear hearing loss.  
In addition, the Board does not find that any of the other 
applicable provisions of Chapters 3 and 4, 38 C.F.R. (1998), 
provide a basis for granting an increased rating for the 
veteran's service-connected right ear hearing loss 
disability.  


ORDER

An increased (compensable) evaluation for right ear hearing 
loss is denied.


REMAND

The Board finds that the veteran's claim for an increased 
rating for his service-connected low back disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
See also Proscelle, supra.

The service medical records reflect that the veteran received 
treatment on several occasions for low back pain.  X-ray 
examination in November 1983 showed sacralization of L5.  He 
was treated in the late 1980s at a VA facility for low back 
complaints.  VA X-ray reports, dated in November 1987 and 
March 1989, respectively, show mild lumbar scoliosis and 
lumbarization of the 1st sacral segment, and slightly 
narrowed intervertebral space at L5/S-1.  A VA examination 
report, dated in March 1989, contains a diagnosis of mild 
scoliosis of the spine and chronic myofascial back pain 
syndrome.  

Service connection was granted for history of muscular lumbar 
strain with myofascial pain syndrome in a May 1989 rating 
action.  The RO has assigned a zero percent rating under 
Diagnostic Code 5295.  Diagnostic Code 5295 provides for the 
evaluation of lumbosacral strain.  

The record reflects that the veteran was treated by a private 
physician in May 1995.  The report notes that the veteran had 
injured himself in November 1994 as a result of falling from 
a ladder, after which he developed low back and left leg 
pain.  The private medical records indicate that he underwent 
three subsequent laminectomies

As part of his VA Form 9, Appeal to Board of Veterans' 
Appeals, dated in August 1998, the veteran noted that he had 
been seen at the VA hospitals in Montgomery and Birmingham, 
Alabama for treatment for his back.  The veteran further 
asserted that the low back injury aggravated his service 
connected low back disorder.

The most recent examination of the veteran's service-
connected back disability was conducted in February 1999.  
The final diagnoses were:  multiple low back surgeries with 
accompanying myofascial back pain syndrome that is also 
accompanying most probable nerve root residual deficits, 
dominantly in the L% distribution.  As part of an addendum to 
the report, the examiner indicated that he did not have an 
opportunity to review any medical records in conjunction with 
the examination.  

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his low back disability 
since his service separation.  These 
records should include all records 
associated with treatment, including 
surgical reports, rendered by Drs. 
Giogan, Rigsby, Hackman, and Savage which 
have not been associated with the record 
and all records regarding the initial 
treatment following the November 1994 
injury.  The RO should also notify the 
veteran that he may submit additional 
evidence and argument in support of his 
claim.  

2.  The RO should obtain all medical 
records, to include physical therapy 
reports, from the VAMC's located in 
Birmingham and Montgomery, Alabama, from 
April 1987 to the present.  

3.  VA examination should be conducted by 
an orthopedist in order to determine the 
nature, severity, and etiology of any low 
back disability.  The claims folder and a 
copy of this Remand are to be furnished 
to the examiner in conjunction with the 
examinations.  Any specialized 
examinations or tests deemed necessary 
should be performed.  It is requested 
that the examiner obtain a detailed 
history concerning low back symptoms 
prior to and following the November 1994 
injury.  It is requested that the 
examiner conduct range of motion studies, 
to include the degrees, which constitute 
normal range of motion.  The orthopedist 
should provide data which portrays the 
degree of functional loss on use (or due 
to flare- ups, if claimed) and the degree 
of loss of range of motion of any 
affected joint. 

In conjunction with a review of the 
claims folder, it is requested that the 
examiner render an opinion as to the 
following:

a)  Whether it is likely as not that the 
currently diagnosed multiple low back 
surgeries with accompanying myofascial 
back pain syndrome were caused or are 
aggravated by, or are a manifestation of 
the service connected low back 
disability?

If no, it is requested that the examiner, 
to the extent possible, specify what 
symptoms and findings are manifestations 
of the service connected low back 
disorder.  If this cannot be 
accomplished, the examiner should so 
state.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

4.  Thereafter, the RO should readjudicate 
the issue in appellate status, to include 
consideration of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 and DeLuca v. Brown, 8 Vet. App. 
202, 205 (1995).  

If the decision remains adverse to the veteran, he should be 
furnished with a supplemental statement of the case and an 
opportunity to respond.  The case should thereafter be 
returned to the Board for further review, as appropriate.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







